Citation Nr: 0842816	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO. 04-42 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970 and from January 1971 to January 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in June 2003 and April 
2004.

In February 2008, the veteran had a hearing at the RO before 
the Veterans Law Judge whose signature appears at the end of 
this decision.


FINDINGS OF FACT

1. A low back disability, diagnosed primarily as degenerative 
disc disease and degenerative joint disease, was first 
manifested many years after service, and the preponderance of 
the evidence shows that it is unrelated thereto.

2. Hearing loss disability was first manifested many years 
after service, and the preponderance of the evidence shows 
that it is unrelated thereto.


CONCLUSIONS OF LAW

1. A low back disability is not the result of disease or 
injury incurred in or aggravated by service, nor may lumbar 
arthritis be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2. Hearing loss disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for a low back 
disability and for a hearing loss disability. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met that duty.

The RO received the veteran's claims for service connection 
in February and December 2003, and there is no issue as to 
providing an appropriate application form or completeness of 
the application. Following the receipt of those applications, 
VA notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted.  The claims were readjudicated in an April 2007 
supplemental statement of the case.

After notice was provided to him, VA fulfilled its duty to 
assist the veteran in obtaining the identified and available 
evidence needed to substantiate his claims. VA received 
medical records reflecting his treatment in and after 
service, as well as lay statements from his family and a 
former fellow serviceman. The veteran also furnished 
testimony at his hearings of appeal and was examined by VA to 
determine the nature and etiology of his hearing loss 
disability. 

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that following his automobile accident 
in the late 1980's, he had been treated at local hospitals, 
including St. Peters. Therefore, the Veterans Law Judge left 
the record open for thirty days so that the veteran could 
furnish additional information and/or evidence associated 
with that treatment. However, the veteran did not submit any 
information or evidence regarding his hospitalization at St. 
Peters. In this regard, the Board must emphasize that its 
duty to assist is not a one-way street. Olsen v. Principi, 3 
Vet. App. 480 (1992). Rather, the duty to assist requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the veteran adequately 
identifies to VA and authorizes VA to obtain. 38 U.S.C.A. 
§ 5103A(b)(1); see, e.g., Loving v. Nicholson, 19 Vet. App. 
96, 102 (2005). Accordingly, the Board will make no further 
attempts to obtain the veteran's treatment records from St. 
Peters Hospital.

In light of the foregoing, the Board finds that the veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims. He has not identified any 
outstanding evidence which could be used to support either 
claim, and there is no evidence of any VA error in notifying 
or assisting the veteran that reasonably affects the fairness 
of this adjudication. Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The veteran seeks entitlement to service connection for low 
back disability and for hearing loss disability. He contends 
that his low back disability is the result of an injury 
sustained while rappelling from a helicopter. He contends 
that his hearing loss disability is the result of extreme 
noise exposure in service, particularly while he was a member 
of the rifle team. Therefore, he maintains that service 
connection is warranted.

After reviewing the record, the Board finds that the 
veteran's low back disability and hearing loss disability 
were first manifested many years after service. There is no 
competent evidence of a nexus to service, and therefore, 
service connection is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110. In order to establish service connection, 
there has to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. 38 C.F.R. § 3.303(b). When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as arthritis and sensorineural 
hearing loss, service connection may be presumed when they 
are shown to a degree of 10 percent or more within one year 
of the veteran's discharge from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

Low Back Disability

The veteran's service medical records, including the reports 
of his service entrance and service separation examinations 
are negative for any complaints or clinical findings of low 
back disability. They are also negative for any evidence of 
treatment or residual disability associated with any injuries 
sustained while rappelling from a helicopter. 

The evidence dated since service shows that the veteran has 
sustained at least three injuries to his low back. In 1988, 
following an automobile accident, the veteran was found to 
have L4-5 spinal stenosis with super imposed postero-central 
disc herniation. During his hearing in February 2008, he 
acknowledged that he had also injured his low back in the 
mid-1990's while on a fishing vessel in Alaska. In addition, 
VA treatment records, dated in May 2007, show that he injured 
his lumbar spine while lifting hay bales. More recent records 
show that the veteran's current low back disability is 
diagnosed primarily as degenerative disc disease and 
degenerative joint disease. 

In March 2007 and March 2008, respectively, the veteran's 
wife and a former fellow serviceman stationed with the 
veteran noted that the veteran had injured his back in 
service while rappelling from a helicopter. The veteran's 
wife also stated that the veteran's low back disability had 
gradually gotten worse over the years. However, even if the 
veteran did sustain a back injury in service, there is no 
competent evidence of chronic, identifiable, back disability 
resulting from that injury. Moreover, despite the contentions 
by the veteran's wife, there is no competent evidence showing 
that the veteran received any treatment for chronic back 
problems between his discharge from service in 1975 and the 
back problems sustained in the motor vehicle accident in 
1988. In fact, during his treatment in January 1989, for the 
residuals of the motor vehicle accident, the veteran denied 
any prior back injuries.  See January 1989 statement from 
Robert G. R. Lang, M.D.  As noted above, the veteran has 
acknowledged additional back injuries since that time, and 
the preponderance of the evidence shows that his current back 
problems are related to postservice injuries. In any event, 
there is no competent evidence of a nexus between the current 
back disability and any incident in service. The only reports 
to the contrary come from the veteran, his wife, and the 
former fellow serviceman. 

As lay persons the veteran, his wife, and the former fellow 
serviceman are qualified to report on matters which are 
capable of lay observation. They are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, their opinions, without more, cannot be 
considered competent evidence of service connection. Absent 
such evidence the veteran cannot meet the criteria for 
service connection for low back disability. Accordingly, that 
part of the appeal is denied.

Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The 
failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability. A veteran may 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service. 38 C.F.R. § 3.303(d); see, e.g., 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

The service medical records from the veteran's first period 
of active duty and the report of his November 1970 
reenlistment examination are negative for any complaints or 
clinical findings of hearing loss disability within the 
meaning of VA law and regulations. 

During his November 1970 reenlistment examination, he 
demonstrated the following pure tone thresholds, in decibels, 
at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
---
25
LEFT
-5
0
0
---
-5

Speech audiometry was not performed.

In August 1973, the veteran underwent audiologic testing in 
association with his participation on the rifle team. He 
demonstrated the following pure tone thresholds, in decibels, 
at the indicated frequencies: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
30
65
LEFT
25
15
15
20
30

Although speech audiometry was not performed, the examiner 
concluded that the veteran had a unilateral high frequency 
hearing loss. Despite that finding, there were no further 
complaints or clinical findings of hearing loss disability 
during the remainder of the veteran's service, including his 
separation examination in December 1974. In fact, during that 
examination, he reported that he was in good health. 

In March 2007, the veteran's wife noted that the veteran had 
sustained a hearing loss in service as a result of his 
participation on the rifle team. Although the veteran and his 
wife reported that his level of hearing acuity had diminished 
gradually since that time, the record is negative for any 
complaints or clinical findings of continuing symptomatology 
between the veteran's January 1975 service discharge and 
December 2003. Indeed, a chronic hearing loss disability was 
not manifested until December 2003, when a VA audiologic 
consultation revealed a mild to moderately severe 
sensorineural hearing loss in the veteran's right ear and a 
mild to moderate sensorineural hearing loss in his right ear. 

Audiologic testing at the Medical Resource Center in 
September 2007, confirmed that the veteran had bilateral 
hearing loss disability within the meaning of VA law and 
regulations.  38 C.F.R. § 3.385.  Although the examiner noted 
that the veteran had a history of a high frequency hearing 
loss associated with loud noise exposure, he did not 
attribute that noise exposure to service.  Indeed, a February 
2007 VA examiner linked the appellant's hearing loss to his 
nonservice connected stroke.  Moreover, the Board notes that 
the veteran has a history of noise exposure after service as 
a firefighter, airplane maintenance man, and hunter. 

While the veteran currently has a hearing loss, there is no 
competent evidence of a nexus between that disability and any 
event in service. As above, it must be emphasized that the 
veteran and his wife are not competent to render such an 
opinion. 

Because the preponderance of the competent evidence of record 
shows that the veteran's hearing loss disability was first 
manifested many years after service, and because there is no 
competent evidence of a nexus thereto, the veteran cannot 
meet the criteria for service connection. Therefore, 
entitlement to service connection for hearing loss disability 
is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a hearing loss 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


